Mr. Justice Gary delivered the opinion of the Court. This is an action by the appellee upon a check drawn by the appellant upon the banking house of Herman Schaffner & Co., and by them certified while it was still in his own hands. He delivered it to the Merchants National Bank in payment of a note. The Merchants Bank held the guaranty of the appellee in these words: “ Illinois Bank Building, 115 Dearborn street. Chicago, February 15, 1886. John C. Heely, Esq., Cashier, City. Dear Sir: This bank hereby holds itself accountable for payment on presentation in the regular course to it of any and all checks or drafts drawn upon the banks and bankers below named, or either of them, and properly certified or accepted by them. This obligation, however, to apply to such drafts or checks as may be received by you in the course of your business in payment of collections or discount items. The International Bank, Leopold Mayer, H„ J. Christoph, John Beuhler, Herman Schaffner & Co. Yours very truly, W. A. Hammond, Cashier.” The Merchants Bank stamped on the back of the check: e< Paid through Chicago Clearing House June 3,1893, to the Merchants Hational Bank,” and through the clearings on that day it came to the appellee, which was by the guaranty bound to pay it, as it did. It is clear that the stamp put on the check by the Merchants Bank was intended as a transfer of the check to the appellee; without such transfer the appellee could not use the check in its accounts with Schaffner & Co. Schaffner & Co. failed, and did not open their bank on June 3, 1893, so the check could not be paid, though the appellant had funds with them. How that the Merchants Bank could have recovered against the appellant on the check if it had not sent the check to the clearing house is settled by Bickford v. First National Bank, 42 Ill. 238. The agreement by the appellee to the Merchants Bank affected only the relations of those banks to each other; third persons derive no benefit or harm from it. An indorsement may be made by any form of words or characters intended to so operate. Dan. Neg. Inst., Sec. 688; Rand. Com. Pap., Sec. 704. There is no error and the judgment is affirmed.